Citation Nr: 1027768	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  07-09 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from December 1955 to 
September 1977.  The Veteran died on March [redacted], 2005.  The 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.

The appellant appeared and testified at a Travel Board hearing 
held before the undersigned Veterans Law Judge in May 2010.  A 
copy of the transcript of this hearing has been associated with 
the claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

The Board finds that additional development should be undertaken 
to assist the appellant in developing her claim.  The Veteran 
died March [redacted], 2005, of prostate cancer.  The appellant is 
seeking service connection for the cause of the Veteran's death 
under the presumption of exposure to herbicides in the Republic 
of Vietnam set forth in 38 C.F.R. §§ 3.307(a)(6) and 3.309(e).  

The Veteran served in the U.S. Navy onboard multiple ships in the 
Western Pacific during his many years of active duty.  The Board 
notes that the Veteran's service records, however, do not show 
that he ever actually served in the Republic of Vietnam.  The 
appellant contends, however, that he at least visited while he 
served on multiple ships off shore of the Republic of Vietnam.  

The Board notes that, while reviewing the claim, information was 
discovered that the U.S.S. Samuel Gompers, made two trips to Da 
Nang, South Vietnam, in April 1972 for approximately a week each 
time (dates 9th to 16th and 22nd to 30th).  The Veteran's service 
records clearly show he was aboard the U.S.S. Samuel Gompers in 
April 1972.  It is unclear, however, whether the U.S.S. Samuel 
Gompers actually docked in Da Nang and, if so, for what purpose 
and whether shore leave was approved.  The Board finds that 
remand is, therefore, appropriate for verification of this 
information and to obtain any other information regarding these 
two visits that the U.S.S Samuel Gompers made to Da Nang, South 
Vietnam, in April 1972, as such information may lead to probative 
evidence supporting the appellant's claim that the Veteran was in 
South Vietnam.

In making this remand, the Board notes that the Court of Appeals 
for Veterans Claims (Court) has recently held that the duty to 
assist includes advising a claimant at a hearing of any 
identified evidence missing that would substantiate the claim on 
appeal.  See Bryant v. Shinseki, No. 08-4080 (U.S. Vet. App. Jul. 
1, 2010).  In the present case, however, this information 
suggesting potential evidence was not evident from the claims 
file at the time of the hearing.  However, as the Board has now 
identified this potential evidence, it is remanding to afford the 
appellant with additional development pursuant thereto.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	Contact the U.S. Army and Joint Records 
Research Center (JSRRC) and ask them to 
provide any available information regarding 
the two April 1972 visits the U.S.S. Samuel 
Gompers made to Da Nang, South Vietnam, 
including whether it docked in the harbor and 
the reasons for these visits (including 
whether shore leave was granted to its crew).  
A negative reply should be requested if no 
evidence is found.

2.	Thereafter, the appellant's claim should be 
readjudicated.  If such action does not 
resolve the claim, a Supplemental Statement 
of the Case should be issued to the appellant 
and her representative.  An appropriate 
period of time should be allowed for 
response.  Thereafter, this claim should be 
returned to this Board for further appellate 
review, if in order.  






The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



